Order Withdrawn and Order filed February 16, 2012.




                                         In The

                     Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00813-CV
                                   ____________

                          GABRIEL VASQUEZ, Appellant

                                           V.

      AT&T ADVERTISING, L.P. D/B/A AT&T YELLOW PAGES, Appellee


                 On Appeal from County Civil Court at Law No. 3
                              Harris County, Texas
                         Trial Court Cause No. 960357


                                       ORDER
      On February 2, 2012, we ordered Laura Cutherell to file the reporter's record in this
appeal within 30 days. On February 10, 2012, appellant filed a motion to dismiss the
appeal. Accordingly, our order of February 2, 2012, is WITHDRAWN.



                                         PER CURIAM